Citation Nr: 1610479	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-29 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to a rating in excess of 50 percent for the period of November 26, 2007 to August 8, 2010 for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 2003 to March 2005 and from February 2012 to August 2012.  He served with the U.S. Army Reserves from January 1988 to August 2012, including periods of active duty for training (ACDUTRA) from January to April 1988 and from June 1990 to October 1990.  He also had periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2008, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent.  The Veteran submitted new evidence within one year of the rating decision and in January 2009, the RO granted a 50 percent evaluation from December 8, 2008.  The Veteran appealed.

In June 2013, the Board awarded an initial 50 percent evaluation and a 70 percent evaluation from August 2010 for service-connected PTSD.  The Board remanded the issue of entitlement to service connection for a bilateral knee disorder, a back disorder, and TDIU to the RO for additional development.  On remand, the claim for service connection for a back disorder was granted; therefore, that issue is no longer before the Board.  All development ordered in the June 2013 remand order has been substantially completed and the claims for service connection for a bilateral knee disability and a TDIU are before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the Board's assignment of a 50 percent initial evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), remanding the case for compliance with the terms of the joint motion.  In September 2014, the Board remanded this issue for additional development, which has been substantially completed.  Id.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran engaged in combat with the enemy and his assertions of experiencing bilateral knee pain and associated symptoms during and as a result of his combat duties are consistent with the circumstances of his service.

2. The Veteran has consistently reported bilateral knee pain, eventually diagnosed as patellofemoral pain syndrome, since his period of service dating from December 2003 to March 2005; moreover, the Veteran sustained additional injury to his knees in the line of duty in April 2012. 

3. Prior to May 2008, the frequency, duration and severity of the Veteran's PTSD symptoms did not cause impairment with deficiencies in most areas. 

4. As of May 2008, the frequency, duration and severity of the Veteran's PTSD caused impairment with deficiencies in most areas symptoms but did not cause total occupational and social impairment.

5. Since May 2008, the Veteran has met the schedular criteria for a TDIU and his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).

2. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).

3. The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4. The criteria for a 70 percent rating from May 2008 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5. The criteria for a TDIU have been met since May 2008.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Regarding the service connection claims and TDIU, without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the claims since the Board is taking action favorable to the Veteran by granting service connection for the bilateral knee disability and awarding a TDIU.  Id.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Regarding the claim for an increased rating for PTSD, the claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist was also met in this case.  Available service treatment records are in the claims file.  VA and private medical records have been secured.  

VA examinations were obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regarding the knees, the Veteran had an examination in February 2013.  The examiner provided an opinion with rationale addressing the relationship between the bilateral knee disabilities and the Veteran's parachute jumps.  The examiner reviewed the claims file, examined the Veteran, and provided an opinion supported by rationale.  Therefore, the opinion report is adequate for rating purposes.  An addendum opinion was obtained in February 2013 addressing the relationship between service and the bilateral knee disability.  However, as noted in the June 2013 Board remand, the opinion is inadequate for rating purposes because the examiner did not consider the Veteran's lay statements.  

VA obtained an opinion report for the knees in April 2015.  The examiner reviewed the claims file and provided an etiology opinion supported by rationale and with consideration of the Veteran's lay statements.  However, the examiner did not consider the Veteran's Line of Duty (LOD) determination indicating an injury to his knees in April 2012.  Therefore, the opinion report is inadequate for rating purposes.  Since service connection for the bilateral knee disability is granted herein, a remand to obtain an additional opinion report is not necessary.

VA examinations for PTSD were obtained in February 2008, January 2009, and July 2011.  38 C.F.R. § 3.159(c) (4).  A retrospective opinion was obtained in December 2014.  The examination reports are adequate as each examiner described the Veteran's current PTSD symptomatology.  Accordingly, VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of INACDUTRA in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The combat presumption may be rebutted only by clear and convincing evidence.  Id.

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2015).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

The Veteran served periods of ACDUTRA from January 1988 to April 1988 and from June 1990 to October 1990.  He had active duty service from December 2003 to March 2005 and from February 2012 to August 2012, with deployments to Iraq and Afghanistan.  He also had periods of INACDUTRA.  The Board observes that the Veteran only had an entrance examination for his first period of service in 1988.  Therefore, the presumption of soundness applies only to this one period of service.

The Veteran had an enlistment examination in July 1987.  In the report of medical history, he reported trick or locked knees.  He reported that in 1978 he twisted his left knee playing football.  At the time of the examination, he had no residuals from that incident; therefore, the Veteran is presumed sound for this period of service.  A separation examination for this period of service was not conducted; however, the Veteran had an examination for reenlistment in February 1988.  No complaints related to the knees were noted.

In July 1989, the Veteran reported that he injured his right knee four days prior.  The knee examination was normal.  No diagnosis was indicated.

The next indication of injury to the knees was noted in a February 2005 post-deployment health assessment and an April 2007 post-deployment health reassessment.  In February 2005, the Veteran reported that he had swollen, stiff or painful joints.  Notably, the form consisted of checkboxes but only the general category of "joints" was provided.  A checkbox for indicating problems with the knees was not provided.  In April 2007, the Veteran again selected the checkbox indicating swollen, stiff or painful joints and in the comments section, he said his knees were "blown."  In a September 2007 statement of medical examination and duty status, the Veteran reported painful joints.

A September 2008 report of medical history completed for retention in the Army Reserves shows the Veteran reported having knee trouble.  The clinical examination of the knees was normal.

In September 2009, the Veteran reported to a VA provider that he had pain in under the patella of both knees.  The provider observed minimal crepitus in the left knee and noted that otherwise, both knees were normal.  No diagnosis was indicated.

In a February 2010 statement, the Veteran said he reported knee pain on his February 2005 post-deployment assessment.  At that time, he marked that he had swollen, stiff or painful joints.  He did not have an examination but was told he would have an evaluation with a VA facility; however, the examination never occurred.

The Veteran testified before the Board in April 2011.  He reported that he sustained injuries to his knees while in jump school.  He did not report his injuries because he would not have been allowed to finish training.  He testified that he was awarded the parachute badge after making 5 jumps.  He made 8 jumps total before he stopped.  He described having jumped off equipment and twisting and turning with a 92 pound ruck.  He hit his knees while getting in and out of vehicles while carrying equipment.  He testified that while in Iraq, he asked for an examination of his knees but was told he would be examined at Fort Sill.  Fort Sill told him he would be examined by VA.  He did not have an exit examination.  He reported that during service he took Ibuprofen, which he obtained at sick call while stationed at different bases of deployments.  He obtained medicine in 1991 at Fort Benning, in 1994 at Fort Sill, in 2004 at Hunter Liggett, and in 2010.  He did not start having check-ups for his knees until 2008.  He testified that his VA provider joked about him having the knees of a guy that had been in the Army for 24 years and jumped out of planes.  He said he was told he had degenerative arthritis of the knees.

A January 2012 pre-deployment assessment shows the Veteran indicated that his health was very good.  

In July 2012, a statement of medical examination and duty status shows the Veteran was injured in the line of duty when he fell down a set of stairs.  He suffered a twisted sprain to his right knee and blunt trauma to the left knee.

An August 2012 post deployment assessment shows the Veteran reported joint problems.  The assessment indicates that his activities were restricted due to a lower extremity disability that had occurred during service.

A November 2012 VA treatment record shows bilateral knee pain noted as arthralgia.  December 2012 x-rays of the knees were normal.

A problem list included in the VA treatment records dated January 2013 shows knee arthralgia.  The Veteran complained of chronic bilateral patellar pain.  The diagnosis was chronic knee pain.

The Veteran had a VA examination in February 2013.  The diagnosis was patellofemoral stress syndrome.  The Veteran reported that he first began to have problems with his knees in approximately 1992.  He stated that he was a paratrooper and suffered twisting injuries to his knees.  He reported that in 1993 or 1994 he was seen for his knees.  He indicated that he did not want to complain about his knees because he wanted to continue to jump.  Over the years his pain progressed.  He reported that he reinjured his knees in March 2012 when he fell down a set of stairs.  He twisted and fell on his knees.  After examining the Veteran, the examiner opined that it is less likely as not that the bilateral knee disability is related to service.  She noted the reported injury to his knees due to parachute jumps, but observed that the record is silent for an injury to the knees or complaints regarding the knees until 2009.  Therefore, the examiner found no link between the current knee condition and parachute jumps during military service.

In March 2013, the Department of the Army issued a Line of Duty Determination (LOD) indicating that the Veteran fell in April 2012 resulting in bilateral knee injuries while deployed to Afghanistan.

A September 2013 post deployment re-assessment and attached SF 600 shows the Veteran reported painful joints, to include his knees.  

A notation of knee arthralgia was indicated in July 2015.  The Veteran needed knee braces.

First, the Board observes that the Veteran's records do not show a disease or injury incurred in, or aggravated, while performing any period of ACDUTRA or from injury incurred or aggravated while performing any period of INACDUTRA.  While the Veteran reported injury to his right knee in July 1989 during a period of INACDUTRA, the examination of the knee was normal and no diagnosis was made.  No chronic disability was indicated.  The Veteran testified that he injured his knees during jump school in approximately 1991; however, records do not show report or treatment of an injury to either knee.  Further, the VA examiner did not find any indication of a link between the Veteran's bilateral knee disabilities and his parachute jumps.  Thus, service connection is not warranted based on the Veteran's report of participating in parachute jumps during periods of ACDUTRA or INACDUTRA.

Regarding the relationship between the Veteran's bilateral knee disabilities and his periods of active duty commencing December 2003 and February 2012, the Board observes that he was not provided entrance examinations for either period of service.  Therefore, the presumption of soundness does not apply.  The presumption of aggravation and regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235, Footnote 6 (2012).

The Board observes that in verbal and written communication, to include statements to medical providers, testimony before the Board, and written statements to VA, the Veteran indicated he had knee pain prior to December 2003.  When considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

After a complete review of the evidence, the Board finds that the Veteran's pre-existing bilateral knee pain was aggravated during both periods of active duty service.  Notably, during both periods of service the Veteran deployed to combat zones.  Under the combat presumption, VA shall accept as sufficient proof of injury satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As a result of his first period of active service from December 2003 to March 2005, the Veteran was awarded the Combat Action Badge for actively engaging or being engaged by the enemy.  His primary specialty was combat engineer.  Based on his report of swollen, stiff or painful joints on post deployment in February 2005, his continued report of joint problems in April 2007 coupled with the notation that his knees were "blown" - clearly indicating a worsening of his pre-existing bilateral knee pain - and in light of the circumstances, conditions, or hardships of his deployment to a combat zone, the Board finds that the Veteran's pre-existing bilateral knee pain was aggravated during the period of service commencing December 2003.  The Board finds no clear and convincing evidence suggesting the Veteran did not aggravate his pre-existing bilateral knee pain during this period.

The Board also finds that the Veteran's pre-existing bilateral knee pain was further aggravated during his period of service from February 2012 to August 2012 as evidenced by the LOD determination indicating injury to both knees in April 2012, the diagnosis of arthralgia in November 2012, the diagnosis of chronic knee pain in January 2013, and the subsequent diagnosis of patellofemoral stress syndrome in February 2013.

As such, resolving any doubt in the Veteran's favor, the Board finds that the bilateral knee pain that pre-existed periods of service commencing December 2003 and February 2012 was aggravated during both periods of service.  The evidence unfavorable to the Veteran's claim falls short of "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account.  Moreover, the LOD determination clearly indicates that the knees were injured in April 2012.  Accordingly, service connection for the bilateral knee disability must be granted.  

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial rating in excess of 50 percent for the period of November 26, 2007 to August 8, 2010 for PTSD.  PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging from 71 to 80 are assigned if symptoms are present but transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The evidence shows that in June 2006, the Veteran reported anger and difficulty controlling his emotions.  He was stressed about keeping his job because his wife did not work.

During the February 2008 Compensation and Pension examination, the Veteran reported having distressing recollections, dreams, and nightmares involving in-service traumatic events and indicated that when exposed to internal or external cues relating to the traumatic events, he reexperienced them and had psychological distress.  He avoided triggers such as people, places, and activities, and he avoided crowds.  He also avoided talking about the traumatic events, and in fact, could not recall important aspects of the events.  His interest and participation in activities had diminished and at times, he felt detached or estranged from others.  The examiner observed restricted range of affect.  The Veteran said he had become more irritable, angry, and distrustful of people.  He also reported increased arousal, including difficulty falling or staying asleep, increased irritability and anger, hypervigilance, and exaggerated startle response.  He said he became upset easily and had scared people.  He had considerable difficulty concentrating.

The Veteran reported that after returning from Iraq, he felt normal but gradually started having symptoms of over arousal.  His angry outbursts worsened and his wife said he was out of control.  His symptoms were aggravated due to conflicts with VA.  He reported that he was close with his family members and had a few friends with whom he interacted.  He went to church regularly, went jogging, and accompanied his family to the movies.  When in public, he had to sit with his back to the wall.

The examiner observed that the Veteran's mood was "so-so".  See Examination Report, February 27, 2008, page 5.  No abnormalities of affect, thinking, recall, speech, or memory were observed.  The Veteran denied homicidal, suicidal and paranoid ideation as well as hallucinations.  He did not respond to imperceptible stimuli.  The examiner said his attention span and concentration were fair while social judgment, formal judgment, insight, and reliability were good.  The examiner opined that the Veteran's stressors had affected his emotional wellbeing and his ability to interact adequately with his environment and enjoy life.  The Veteran held a well-paying job, had a good occupational history, had a successful marriage and had raised two children.  The examiner said PTSD did not interfere with the Veteran's ability to perform activities of daily living.  He had no difficulty establishing and maintaining effective work, school and social relationships and had no difficulty maintaining effective family role functioning.  The examiner noted occasional interference with recreation or leisurely pursuits because of his medical problems.  A GAF score of 80 was assigned.

November and December 2008 VA treatment records document the Veteran's complaints of memory changes and indicate that he lost his job in May 2008.  The Veteran's supervisor did not tell him why his employment was terminated; however, he heard rumors that he lost his job because he threatened the owner - an allegation that he denied.

The Veteran had a consultation with a speech pathologist in December 2008.  Neurobehavioral symptoms included headaches; hearing and vision problems; noise and light sensitivity; fatigue; sleep difficulty; poor concentration, attention and memory; difficulty making decisions; anxiety and tension; and depression and sadness.  Examples of memory problems included misplacing items and forgetting why he walked into certain rooms.  The Veteran said he lost his job but was involved with the Lions Club.  The provider found that the memory deficits were possibly related to PTSD and anxiety other than PTSD.  Traumatic brain injury could not be determined.  The provider was unable to tell if the Veteran lost his job due to cognitive factors.  She observed that the Veteran was on edge.

In January 2009, the Veteran reported that his PTSD symptoms were causing major problems vocationally and severe problems at home, especially with his son.  His son hated living with him and accelerated his schooling so he could graduate early and leave home.  Regarding his former employment, the Veteran said he had conflict with another local executive; however, he said his termination was a surprise.  He was fired in May 2008.

In January 2009, the Veteran had another Compensation and Pension examination.  The Veteran reported sleep problems, nightmares, intrusive thoughts, hypervigilance, and flashbacks.  He said his symptoms were constant and affected his total daily functioning, causing irritability and anger outbursts.  He reported having a good relationship with his parents and siblings.  His relationship with his wife was good while his relationship with his children was "okay".  He had a job but had difficulty getting along with people at work at times, though in general, his relationship with his supervisor and co-workers was good.  He reported having persistent, recurrent and distressing dreams of the event.  He said he felt as if the traumatic events were recurring when he would hear loud sudden noises in public places.  He had intense distress at exposure to similar events and even when in restaurants and his back is towards the door.

The examiner noted a disturbance of motivation and mood and observed that the Veteran lacked motivation to help his wife with everyday chores.  Panic attacks occurred weekly.  The examiner did not observe abnormalities with orientation, appearance, hygiene, behavior, communication, speech, concentration, thought process, thinking, memory or judgment.  He did not express suicidal or homicidal ideations or delusions.  The Veteran had behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  He had difficulty at times getting along with his children.  The Veteran reported that his children had told him that he was not the same person he was before he went to Iraq. 

The examiner assigned a GAF score of 56 and said the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he was irritable, making it difficult to get along with others.  He also had difficulty maintaining effective family role functioning because he was often in conflict with his children due to his PTSD symptoms.  The examiner found that the Veteran had occasional interference with recreation or leisurely pursuits because he was no longer interested in them.  The prognosis was guarded.

A March 2009 VA treatment record shows the Veteran reported occasional depression and suicidal ideation without intent.  He noted problems controlling his anger and high levels of anxiety.  He said he was unemployed and had been since May 2008.  The provider observed adequate insight and judgment.  The provider diagnosed major depression in connection with PTSD and assigned a GAF score of 50. 

A March 2009 VA outpatient assessment shows sleep problems; hypervigilance; depression; anxiety; stress; irritability; anger outbursts; occasional nightmares, flashbacks; intrusive thoughts; avoidance of thoughts, feelings, or talks about the trauma; diminished interest in activities; feelings of detachment or estrangement from others; restricted range of emotions; feelings of foreshortened future; difficulty concentrating; and crying spells.  The Veteran said he was hypervigilant, withdrew from situations, and disliked large crowds and new experiences.  He was unable to concentrate or focus and stated that he could not even read a book because he could not remember what he read.  He withdrew from his education program because he was unable to deal with stress.  He had been unemployed for about a year and had difficulty maintaining employment.  He was active with the Lions Boys' Ranch.  He said his energy level had significantly decreased after returning from Iraq and that he was no longer interested in things, such as his former employment, yard work, or going to the lake.  He had thoughts of suicide but no intent to act.  The provider observed labile, anxious, and tense mood and affect.  No other abnormalities were noted.  A GAF score of 58 was assigned.

In an April 2009 electronic mail correspondence, the Veteran indicated that death was at his door.  He reported that he would miss his next promotion because he could not handle stress or pressure.  He said his family relations were getting better but started in the "pits of hell."  His judgment was good as long as he took the time and did not make impulsive decisions or "freak out" because of anxiety.  He said he worked hard on his mood and that if it was not for his family, he would give up.  He described his speech as sometimes illogical, obscure or irrelevant and reported panic or depression attacks from one to three times per week.  He indicated that he felt unprovoked irritability all the time and thought about violence.  He said it was difficult to function under the day-to-day pressures of life and to establish and maintain effective relationships.

A June 2009 VA treatment record indicates that the Veteran went on vacation but experienced increased hyper arousal.  His stress level had increased because he had to complete a psychiatric evaluation for the U.S. Army after filling out a form endorsing occasional suicidal ideation but without intent or plan.  He was angered by the letter because he believed it contradicted the message that the military was trying to be more accepting of mental health difficulties.  His promotion was delayed because of his report and the required evaluation. 

Another June 2009 record indicates that the Veteran reported stable mood and that he had not felt depressed for two months.  His wife indicated that he needed to work on controlling his anger.  She felt he was emotionally and verbally abusing her.  She was considering separation.

In July 2009, the Veteran reported being less irritable; however, he was becoming verbally abusive with family.  The treatment record indicates that the Veteran had difficulty concentrating as his mind wandered.  He was not interested in new things and his wife worried about how he would handle the stress of a new job.  The provider noted that the Veteran had some improvement of mood and less anger but that he had difficulty building new relationships on the business level.

In August 2009, the Veteran said he experienced increased depression and asked for an increase in one of his medications.  He interviewed for a job but did not get it.  The provider observed that the Veteran had a positive attitude towards job hunting, but still struggled with a sense of foreshortened future, relationship difficulties, and ongoing irritability.

In September 2009, the Veteran reported that his depression had significantly improved and that he had been able to stop taking the medication for anxiety.  He reported that he signed a three year contract with a consulting firm he had been working with.

A December 2009 VA psychiatry note indicates that the Veteran was getting along well with his family.  He was less irritable.  The provider noted improvement of symptoms with medication.  A GAF score of 60 was assigned.  February 2010 psychiatry notes indicate that the Veteran quit his consulting job due to questionable practices on the part of the owner of the business.  He said his depression and anxiety had remained stable but that his family conflict was a concern.  His wife started seeing a counselor and was considering separation.  He reported a decline in intimacy and acknowledged that his anger had been problematic.  A GAF score of 58 was assigned.  See VA Psychiatry Note, February 22, 2010.  

In March 2010, the Veteran reported that he and his wife were divorcing.  The provider said his mood was mildly dysphoric and that affect was consistent.  August 2010 treatment records show increased depression and note his struggle to deal with his divorce and future employment prospects, i.e. taking a deployment or trying to find a job.  The Veteran reported increased distance from his children.

Pursuant to the Board's September 2014 remand order, in December 2014, a VA examiner provided an opinion addressing the severity of the Veteran's PTSD for the period of November 26, 2007 to August 8, 2010.  The examiner summarized mental health treatment records for this period and stated that the review suggested the Veteran's level of occupational and social functioning was very poor during this time, as reflected in losing his job after successfully working for the company for several years.  Although the Veteran had a good work record and resume, he was unsuccessful in obtaining and retaining another job for a period of three years.  With respect to social functioning, the examiner noted that the Veteran previously had good family relationships, but that there were reported anger problems with his son, the eventual accusation by his wife that he had been emotionally abusing her, and her decision to seek a divorce.  The examiner stated that most of the time covered by the records indicates that the Veteran had occupational and social impairment with reduced reliability and productivity; however, around May 2008, when the Veteran threatened to kill another employee, there was more likely occupational and social impairment with deficiencies in most areas that were attributable to PTSD.

The Board has reviewed all of the evidence, and finds that a rating in excess of 50 percent is not warranted prior to May 2008 because the Veteran's symptoms did not cause impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Here, the February 2008 VA examination report indicates the Veteran was employed and exhibited only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 80 was assigned, indicating that if symptoms were present, they were transient and expectable reactions to psychosocial stressors, which caused no more than slight impairment in social, occupational or school functioning.  Further, the December 2014 VA examiner found that prior to May 2008, most of the time covered by the records indicates that the Veteran had occupational and social impairment with reduced reliability and productivity.  Consequently, the Board finds that the frequency, severity, and duration of the Veteran's symptoms prior to May 2008 did not cause occupational and social impairment with deficiencies in most areas.  Therefore, an initial rating in excess of 50 percent is not warranted.

A 70 percent rating is warranted from May 2008.  Records from this period show worsening depression, increased strain between the Veteran and his children, increased stress due to the divorce process, anger outbursts and problems controlling his anger, thoughts of violence, suicidal ideation, memory and concentration problems, and GAF scores primarily in the 50s.  The Veteran lost his job in May 2008 after he threatened the owner.  The Veteran's son arranged his schooling to graduate early so he could leave the Veteran's home.  More importantly, after reviewing the evidence, the December 2014 examiner stated that the review suggested that the Veteran's level of occupational and social functioning was very poor during this time.  The examiner stated that around May 2008, when the Veteran threatened to kill another employee, there was more likely occupational and social impairment with deficiencies in most areas that were attributable to PTSD.  Consequently, the Board finds that the frequency, duration and severity of the Veteran's symptoms for the period from May 2008 caused occupational and social impairment with deficiencies in most areas.

A rating in excess of 70 percent is not warranted at any time for the period of November 26, 2007 to August 8, 2010 because the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  He has not endorsed and the medical evidence does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, or memory loss for names of close relatives, own occupation, or own name.  While suicidal ideation has been frequently noted in the medical records, the Veteran has continually asserted that he has no intent to kill himself.  The Board has also considered his current claims of momentarily losing thought, episodes of disorientation as to times and places, memory complaints, and difficulties with his family relationships; however, these symptoms are more appropriately rated under the 70 percent rating criteria.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)(a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The evaluation for the Veteran's PTSD is adequate as the schedular criteria adequately encompass the Veteran's symptoms, as described in detail above.  Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

IV. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

In this case, prior to May 2008, the Veteran had a combined schedular rating of 60 percent; thus, he did not meet the criteria for a TDIU prior to this period.  Moreover, the evidence does not show that his service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  Importantly, the Veteran was gainfully employed until May 2008.  Thus, referral for extraschedular consideration for entitlement to a TDIU prior to May 2008 is not warranted.

As of May 2008, the Veteran has a 70 percent rating for PTSD; thus, meeting the schedular criteria for a TDIU.  The Veteran also had service connection for lumbar spine degenerative disc disease, tinnitus, hearing loss, and fungus of the toes.  As of July 2014, the Veteran also had service connection for sleep apnea, bilateral wrist degenerative arthritis, bilateral ankle degenerative arthritis, cervical spine degenerative arthritis and retrolisthesis with stenosis, traumatic brain injury, and bilateral foot sprain. 

Based on the evidence discussed above, the Veteran's PTSD has caused significant impairment in his ability to obtain and maintain substantially gainful employment since May 2008.  As of May 2008, he was fired from a long term position because he threatened his employer.  The December 2014 VA examiner noted that although the Veteran had a good work record and resume, he was unsuccessful in obtaining and retaining another job for a period of three years.  Further supporting a finding of entitlement to a TDIU is the March 2014 Physical Disability Evaluation System Commander's Performance and Functional Statement which indicates that the Veteran was not able to operate at the full performance level because of his preoccupation with pain and resulting lack of focus.  The supervisor stated that the Veteran was unable to stay focused or produce results in a timely manner.  He exhibited outbursts of anger, lack of patience, and overall inability to control his emotions.  The Veteran publicly exhibited improper behavior and his performance worsened to where the Veteran could not perform a full duty day.  The Veteran often appeared disoriented and irritated, and he explained that he was in a great deal of pain in his neck, shoulder and hand and had vertigo.  The supervisor stated that the Veteran's pain worsened his ability to conduct everyday tasks.  He also exhibited more physical and mental fatigue than normal.  He became intolerant and was not able to undertake complex tasks.  Further, when the Veteran was alone working independently, he would become extremely stressed and overcome by anxiety.  Consequently, the Board finds that since May 2008, the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  Accordingly, a TDIU is granted from May 2008.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

An initial rating in excess of 50 percent for PTSD is denied.

A 70 percent rating for PTSD from May 2008 is granted.

TDIU is granted from May 2008.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


